Case 2:19-cv-10806-DSF-MAA Document 14-7 Filed 02/24/20 Page 1 of 5 Page ID #:169




           EXHIBIT F
     Case 2:19-cv-10806-DSF-MAA Document 14-7 Filed 02/24/20 Page 2 of 5 Page ID #:170
2t20t2020                                       Centipede 2




https ://www rageon. com/products/centipede-5                                            2114
      Case 2:19-cv-10806-DSF-MAA Document 14-7 Filed 02/24/20 Page 3 of 5 Page ID #:171
2t20t2020                                                               Centipede 2




                                                               AS SEEN ON


                           hoBle TIME                                                        THE
                                                                                          HUFFINGTON
                                                                                             POST




                                                              BuzzFeeo

                                                                                -w"

c

             $19.99                     $19.95                 $24.95           $24.99         $44.9s   $s9.95

                                                                                0



       Centipede 2
       bv: TWIXTER
       Sxs"s$        t?iltrl?i
       $19.99
       Title
          PICK A SIZE                                                      Si:ing Chart

       Quantity                      Save   M oney_l_Ord   er_!n Eulk




https ://www. ra geon.com/products/centipede-5                                                                   3114
      Case 2:19-cv-10806-DSF-MAA Document 14-7 Filed 02/24/20 Page 4 of 5 Page ID #:172
2t2012020                                                              Breakout video game retro shirt




                                                 *clrn& pr{}sr*nn,*
                                           ffi#rcftK$t T
                                         $.Iss rrrifh                fxnddls Cantrsllsrs




https:/                                                                                                  2t14
          ^/ww.rageon.com/products/breakout-video-game-retro-shirt
            i
     Case 2:19-cv-10806-DSF-MAA Document 14-7 Filed 02/24/20 Page 5 of 5 Page ID #:173
2t2012020                                                           Breakout video game retro shirt




                                                                  AS SEEN ON


                          hqh TIME                                                                    ',,,n*E,u*


                                                                  BuzzFeeo

                                                                  v2 *0          Qo

       Breakout video game retro shirt
       bv: Custom Brand: LIMEDESIGNZ
       $4{.95          Save 29%

       $29.9s
       Title
            PICK A SIZE                                                          Sizing Chart

       0;       Standard - Single Sided
       U Premium - Double Sided
       i. I Ultra Premium - Double Sided

       Quantity                    Save   Moneyl_Ordef-[euk
            1




https://www.rageon.com/products/breakout-video-game-retro-shirt                                                    3t14
